Title: To Benjamin Franklin from John Paul Jones, 12 July 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient July 12th 1780
Your Letter of the 5th Currt. gives me more pleasure than any other I have had the Honor to receive from you; because it affords me the Strongest proof of your affection. I observe however with regret that my Letter to Doctor Bancroft has given you offence: It was a private Letter, and as far as I can remember, is the only one I have ever written mentioning your Name, that I would not have freely Submitted to your perusal.
I need not remind you that I never sought after the Command of the Alliance;— But when I had taken it upon me, not only in Obedience to yours, but to the Orders of the King as here in enclosed; it was natural for me to expect to have my authority Supported; and you know that Captain Landais Letter to you in the latter end of May for orders to re-take the Command of the Alliance, and which, when you shewed it to me, gave me the first intimation of his Ideas on that Head, was sufficiently alarming to have required the immediate Interposition of Government.— Before I took the Step of coming up to Paris, in April, I had the Alliance compleatly refitted and, with near four hundred Men on Board, was ready for the Sea. The Men and Officers absolutely refused to weigh Anchor, before they received Satisfaction respecting their Wages and Prize Money.— The strongest Letters from the Parties concerned, and from indifferent Persons, had been frequently written to Paris on the Subject and had produced no effect.— M. de Chaumont had turned a Deaf Ear, made a thousand insignificant difficulties, and given as many Unmeaning Promises.— In this Situation my Journey to Paris was on my part Undertaken with great reluctance and in complyance with the pressing Advice of every American Gentleman here except Mr. Lee and Mr. Cummings whom I did not Consult.—You did not appear to disapprove of my Journey; and if I had not been sent back empty handed at last, no Revolt would have happened in the Alliance; But soon after my return when the people saw that they had no certainty to receive their Just dues before their departure; Mr. Lee found means to persuade them that I had Joined with you and Chaumont &c. to amuse and defraud them; and that as they had been decoyed into privateers Under the Title of Continental Ships, they could hope for no Justice from our hands, but must go to America and make their Complaint to Congress; For if they did not revolt from my Command I would certainly carry them on another expedition and perhaps they would not See America during the War.— Under such circumstances I am convinced that Tourville himself could not have prevented their Plot from succeeding; And I believe you will find I have not been to Blame in that Respect.— The Armament of the Ariel is far advanced.— I shall embark as much as possible of the powder Arms and Clothing, and I could be ready for Sea within ten Days if I had a sufficient number of Seamen.— Four Men only have arrived here from St. Malo.— One of these an Officer, I have sent back this morning (Mr. Jones Wheeler) with the necessary Letters to engage Thirty or Forty American Seamen that He says he left behind Him. Should these Men Arrive I shall be ready to Sail a few days afterwards. They will I believe require some advance Wages; and Writing or obtaining from Court a strong Letter to the Commissary at St. Malo might have a good effect. It is my duty to inform you that the Officers and Men of the Bon homme Richard who are now doing their duty on board the Ariel appear to expect payment of their Wages and Prize Money some days at least before they Sail. M. de Montplaisir this moment assures me that M. de Chaumont has not yet given Him any possible means of Paying on that Account a single Sol.— I mention this, that I may not be reflected Upon for the obvious Consequences. I beg leave to Assure you that I will pay the greatest Attention to your kind Advice; and that it shall ever be my highest Ambition to merit Your Affectionate Friendship— being with the highest Esteem and Respect, Honored and dear Sir your most Obliged and most Obedient Servant
Jno P Jones
[In Jones’s hand:] His Excellency B. Franklin Esqr. American Minister Plenipotentiary in France at Court.
 
Notation: John P Jones L’Orient July 12. 1780
